Matter of Bailey v Annucci (2019 NY Slip Op 05260)





Matter of Bailey v Annucci


2019 NY Slip Op 05260


Decided on June 27, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 27, 2019

528444

[*1]In the Matter of RALIK BAILEY, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: May 24, 2019

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Ralik Bailey, Attica, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Accordingly, given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1388 [2019]; Matter of Billups v Annucci, 170 AD3d 1300 [2019]).
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.